Citation Nr: 1817149	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  16-09 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1997 to December 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded this appeal for additional development in November 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The December 2017 VA examination report indicates that the Veteran is receiving Social Security Disability Insurance benefits for PTSD.  As the Veteran is filing a claim of service connection for an acquired psychiatric disorder and asserting unemployability due to PTSD and major depressive disorder, Social Security Administration (SSA) records are relevant and have a reasonable possibility of helping to substantiate the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  VA should therefore obtain these records.

The Veteran, through his attorney, argues that a December 2017 negative opinion was inadequate because the examiner failed to consider the Veteran's stressors as they related to being stationed in the Horn of Africa in 2003, which involved working in conjunction with counter terrorism units.  The RO conceded this stressor.  However, when he was examined, and while six stressors were discussed, the Veteran made no reference to his service in the Horn of Africa or any experiences related thereto.  For that matter, when arguing that service connection was warranted based on the evidence of record, the attorney cited to a September 2016 report from J.N., PhD, who identified the Veteran's service/experiences in the Horn of Africa as a stressor leading to his PTSD.  The November 2017 Remand directed the examiner to address the September 2016 private medical opinion from Dr. N., which the examiner failed to do.  A new opinion should therefore be obtained to address these oversights.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Identify and obtain any outstanding VA treatment records.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file
.
2. Obtain copies of any decision(s) made the SSA with regard to the Veteran's claim for disability benefits and the records it considered in making that decision. If such efforts yield negative results, a notation to that effect should be inserted in the file.

3. Then, return the file to the examiner who completed the December 2017 examination.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise. 

The examiner should provide an opinion as to whether it is at least as likely as not that any acquired psychiatric disorder had its onset in service or is otherwise etiologically related to the Veteran's active service.

The examiner is advised that VA has conceded the Veteran's military stressor of serving in the Horn of Africa with counterterrorism units in 2003.  The examiner must address the September 2016 private medical opinion from Dr. Nicolino diagnosing PTSD and major depressive disorder and opining that the disorders are related to the Veteran's claimed stressors.  

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

4. Then, readjudicate the appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



